DETAILED ACTION

Applicant’s response filed on 02/09/2021 has been fully considered. Claims 1, 4-11, 13-14, 16, 18-20, and 22-23 are pending. Claims 1 and 20 are amended. Claims 2-3, 12, 15, 17, and 21 are canceled. Claims 13-14 and 16 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7, 9-11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1) in view of Freese et al. (US 2012/0288650 A1).
Regarding claims 1, 4, and 23, Argyropoulos teaches a curable formulation comprising a hardener composition and an epoxy resin [0012], wherein the hardener composition comprises 1,3-bis(aminomethyl)cyclohexane and 1,4-bis(aminomethyl)cyclohexane [0010], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], wherein the epoxy resin is optionally a combination of two or more epoxy resins [0053], wherein one of the epoxy resins is an epoxy resin other than the copolymer of glycidylmethacrylate with styrene [0052-0067], wherein a solvent may be used in the 
Argyropoulos does not teach a specific embodiment wherein the epoxy functional acrylic binder is solvent-borne. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Argyropoulos’s solvent to modify Argyropoulos’s curable formulation, which would read on the limitation wherein the epoxy functional acrylic binder is solvent-borne as claimed. One of ordinary skill in the art would have been motivated to do so because Argyropoulos’s solvent in Argyropoulos’s curable formulation [0051] would have been beneficial for lowering the viscosity of Argyropoulos’s curable formulation, which would have been beneficial for improving the ability of Argyropoulos’s curable formulation to be used in coatings, which would have been desirable for Argyropoulos’s curable formulation because Argyropoulos teaches that the curable formulation may be used in coatings [0071].

Argyropoulos does not teach that the solvent-borne epoxy functional acrylic binder has a weight average molecular weight (Mw) of 5,000 to 50,000 Daltons and that the epoxy functional acrylic binder has a number average molecular weight (Mn) of 
The curable formulation that is rendered obvious by Argyropoulos in view of Freese is an overcoatable primer coating composition as claimed because Argyropoulos in view of Freese renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the overcoatable primer coating composition as explained above, and because Argyropoulos teaches that the curable formulation may be used in coatings [0071].
Regarding claim 5, Argyropoulos teaches that the curable formulation comprises the hardener composition and the epoxy resin [0012] and that the hardener composition or the epoxy resin optionally further comprises pigments that are iron oxide or silica [0072], which optionally reads on the limitation wherein the coating composition further comprises a corrosion inhibiting additive as claimed because the instant application recites that suitable examples of corrosion inhibiting additives include, but are not 
Argyropoulos does not teach a specific embodiment wherein the coating composition further comprises a corrosion inhibiting additive. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Argyropoulos’s pigments that are iron oxide or silica to modify Argyropoulos’s curable formulation, which would read on the limitation wherein the coating composition further comprises a corrosion inhibiting additive as claimed. One of ordinary skill in the art would have been motivated to do so because Argyropoulos teaches that the pigments that are iron oxide or silica are beneficial for being pigments that are useful for coating applications [0072], which would have been beneficial for modifying the color of Argyropoulos’s curable formulation.
Regarding claim 7, Argyropoulos teaches that the curable formulation comprises the hardener composition and the epoxy resin [0012], that the hardener composition optionally further comprises other conventional curing agents [0035] that are polyamines [0036], that the epoxy resin is optionally a combination of two or more epoxy resins [0053], and that at least one of the epoxy resins is an epoxy resin other than the copolymer of glycidylmethacrylate with styrene [0052-0067], which optionally reads on the limitation wherein the coating composition further comprises an adhesion promoting additive as claimed because the instant application recites that suitable adhesion promoting additives will be well known to a person skilled in the art (p. 12, l. 
Argyropoulos does not teach a specific embodiment wherein the coating composition further comprises an adhesion promoting additive. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a further one of Argyropoulos’s epoxy resins other than Argyropoulos’s copolymer of glycidylmethacrylate with styrene to substitute for a fraction of Argyropoulos’s copolymer of glycidylmethacrylate with styrene in Argyropoulos’s curable formulation or to use Argyropoulos’s other conventional curing agents that are polyamines to substitute for a fraction of Argyropoulos’s hardener composition in Argyropoulos’s curable formulation, which would read on the limitation wherein the coating composition further comprises an adhesion promoting additive as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the curability, mechanical properties, viscosity, and/or processability of Argyropoulos’s curable formulation because Argyropoulos teaches that curable formulation comprises the hardener composition and the epoxy resin [0012], that the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], that the epoxy resin is optionally a combination of two or more epoxy resins [0053], that at least one of the epoxy resins is optionally an epoxy resin other than the copolymer of glycidylmethacrylate with styrene [0052-0067], that in choosing epoxy resins for the curable formulation, consideration should not only be given to properties of the final product, but also to viscosity and other properties that may influence the processing of the curable formulation [0053], that the hardener 
Regarding claim 9, Argyropoulos teaches that the curable formulation comprises an epoxy resin [0012], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], wherein the epoxy resin is optionally a combination of two or more epoxy resins [0053], wherein one of the epoxy resins is an epoxy resin other than the copolymer of glycidylmethacrylate with styrene [0052-0067], which reads on the limitation wherein a total binder in the coating composition comprises greater than 0 and less than or equal to 100% by weight of the solvent-borne epoxy functional acrylic binder and greater than or equal to 0 and less than 100% by weight of the further binder.
Argyropoulos does not teach a specific embodiment wherein a total binder in the coating composition comprises 10 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 90 to 0.1%. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use one of Argyropoulos’s epoxy resins other than Argyropoulos’s copolymer of glycidylmethacrylate with styrene to substitute for a fraction of Argyropoulos’s copolymer of glycidylmethacrylate with styrene in Argyropoulos’s curable formulation, to 
Regarding claim 10, Argyropoulos teaches that the curable formulation comprises an epoxy resin [0012], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], wherein the epoxy resin is optionally a combination of two or more epoxy resins [0053], wherein one of the epoxy resins is optionally diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F [0057], which optionally reads on the limitation wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether  as claimed.
Argyropoulos does not teach a specific embodiment wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use one of Argyropoulos’s epoxy resin that is diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F to substitute for a fraction of Argyropoulos’s copolymer of glycidylmethacrylate with styrene in Argyropoulos’s curable formulation, which would read on the limitation wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the curability, mechanical properties, viscosity, and/or processability of Argyropoulos’s curable formulation because Argyropoulos teaches that curable formulation comprises the epoxy resin [0012], that the epoxy resin [0052] is a 
Regarding claim 11, Argyropoulos teaches that the curable formulation comprises an epoxy resin [0012], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], wherein the epoxy resin is optionally a combination of two or more epoxy resins [0053], wherein one of the epoxy resins is optionally diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F [0057], which reads on the limitation wherein a total binder in the coating composition comprises greater than 0 and less than or equal to 100% by weight of the solvent-borne epoxy functional acrylic binder and greater than or equal to 0 and less than 100% by weight of the further binder.
Argyropoulos does not teach a specific embodiment wherein a total binder in the coating composition comprises 30 to 99.9% by weight of solvent-borne epoxy functional acrylic binder and 70 to 0.1% by weight of the further binder. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use one of Argyropoulos’s epoxy resin that is diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F to substitute for a fraction of Argyropoulos’s copolymer of glycidylmethacrylate with styrene in Argyropoulos’s curable formulation, to optimize the .

Claims 1, 4-5, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1, made of record on 09/09/2020) in view of Toshioka et al. (US 2011/0256342 A1, made of record on 02/21/2020) and as evidenced by Nakane et al. (US 2007/0085056 A1).
Regarding claims 1 and 4, Argyropoulos teaches a curable formulation comprising a hardener composition and an epoxy resin [0012], wherein the hardener composition comprises 1,3-bis(aminomethyl)cyclohexane and 1,4-bis(aminomethyl)cyclohexane [0010], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], wherein the epoxy resin is optionally a combination of two or more epoxy resins [0053], wherein one of the epoxy resins is an epoxy resin other than the copolymer of glycidylmethacrylate with styrene [0052-0067], wherein a solvent may be used in the curable formulation [0051], wherein the curable formulation may be cured at a temperature between -25°C to 200°C [0082], wherein the curable formulation may be used in coatings [0071], which reads on a coating composition comprising an epoxy functional acrylic binder that is optionally solvent-borne and that is formed from glycidyl methacrylate and at least one further ethylenically unsaturated monomer, wherein the at least one further ethylenically unsaturated monomer comprises styrene, and wherein the glycidyl methacrylate and styrene monomers represent 100% by weight of the monomers that form the epoxy functional acrylic binder that is optionally solvent-borne, 
Argyropoulos does not teach a specific embodiment wherein the epoxy functional acrylic binder is solvent-borne. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Argyropoulos’s solvent to modify Argyropoulos’s curable formulation, which would read on the limitation wherein the epoxy functional acrylic binder is solvent-borne as claimed. One of ordinary skill in the art would have been motivated to do so because Argyropoulos’s solvent in Argyropoulos’s curable formulation [0051] would have been beneficial for lowering the viscosity of Argyropoulos’s curable formulation, which would have been beneficial for improving the ability of Argyropoulos’s curable formulation to be used in coatings, which would have been desirable for Argyropoulos’s curable formulation because Argyropoulos teaches that the curable formulation may be used in coatings [0071].
Argyropoulos does not teach a specific embodiment wherein the coating composition further comprises a further binder comprising an epoxy functional binder. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use one of Argyropoulos’s epoxy resins other than Argyropoulos’s copolymer of glycidylmethacrylate with styrene to substitute for a fraction of Argyropoulos’s copolymer of glycidylmethacrylate with styrene in Argyropoulos’s curable formulation, which would read on the limitation wherein the coating composition further comprises a further binder comprising an epoxy functional binder as claimed. One of ordinary skill in the art would have been motivated to do so 
Argyropoulos does not teach that the solvent-borne epoxy functional acrylic binder has a weight average molecular weight (Mw) of 5,000 to 50,000 Daltons. However, Toshioka teaches a glycidyl methacrylate-styrene copolymer that is Marproof G-0250S produced by NOF Corporation that has a molecular weight of 20,000 and that is present in a coating solution that further comprises a solvent and a bisphenol A epoxy resin, a bisphenol F liquid epoxy resin, and a latent hardener [0049]. Nakane provides evidence that Marproof G-0250S made by NOF Corporation is an epoxy-modified styrene-based copolymer having a weight-average molecular weight of 20,000 [0062], which means that Toshioka’s glycidyl methacrylate-styrene copolymer that is Marproof G-0250S produced by NOF Corporation that has a molecular weight of 20,000 has a weight-average molecular weight of 20,000. Argyropoulos and Toshioka are analogous art because both references are in the same field of endeavor of a coating composition 
The curable formulation that is rendered obvious by Argyropoulos in view of Toshioka and as evidenced by Nakane is an overcoatable primer coating composition as claimed because Argyropoulos in view of Toshioka and as evidenced by Nakane 
Regarding claim 5, Argyropoulos teaches that the curable formulation comprises the hardener composition and the epoxy resin [0012] and that the hardener composition or the epoxy resin optionally further comprises pigments that are iron oxide or silica [0072], which optionally reads on the limitation wherein the coating composition further comprises a corrosion inhibiting additive as claimed because the instant application recites that suitable examples of corrosion inhibiting additives include, but are not limited to the following: inorganic oxides such as, for example, oxides of silicon or iron (p. 11, l. 27-30), and that the corrosion inhibiting additive may comprise silicon dioxide (p. 11, l. 32-34).
Argyropoulos does not teach a specific embodiment wherein the coating composition further comprises a corrosion inhibiting additive. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Argyropoulos’s pigments that are iron oxide or silica to modify Argyropoulos’s curable formulation, which would read on the limitation wherein the coating composition further comprises a corrosion inhibiting additive as claimed. One of ordinary skill in the art would have been motivated to do so because Argyropoulos teaches that the pigments that are iron oxide or silica are beneficial for being pigments that are useful for coating applications [0072], which would have been beneficial for modifying the color of Argyropoulos’s curable formulation.

Argyropoulos does not teach a specific embodiment wherein the coating composition further comprises an adhesion promoting additive. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a further one of Argyropoulos’s epoxy resins other than Argyropoulos’s copolymer of glycidylmethacrylate with styrene to substitute for a fraction of Argyropoulos’s copolymer of glycidylmethacrylate with styrene in Argyropoulos’s curable formulation or to use Argyropoulos’s other conventional curing agents that are polyamines to substitute for a fraction of Argyropoulos’s hardener composition in Argyropoulos’s curable formulation, which would read on the limitation wherein the coating composition further comprises an adhesion promoting additive as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the curability, mechanical properties, viscosity, and/or 
Regarding claim 9, Argyropoulos teaches that the curable formulation comprises an epoxy resin [0012], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], wherein the epoxy resin is optionally a combination of two or more epoxy resins [0053], wherein one of the epoxy resins is an epoxy resin other than the copolymer of glycidylmethacrylate with styrene [0052-0067], which reads on the limitation wherein a total binder in the coating composition comprises greater than 0 and less than or equal 
Argyropoulos does not teach a specific embodiment wherein a total binder in the coating composition comprises 10 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 90 to 0.1%. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use one of Argyropoulos’s epoxy resins other than Argyropoulos’s copolymer of glycidylmethacrylate with styrene to substitute for a fraction of Argyropoulos’s copolymer of glycidylmethacrylate with styrene in Argyropoulos’s curable formulation, to optimize the amount of Argyropoulos’s copolymer of glycidylmethacrylate with styrene to be from 10 to 99.9% by weight with respect to the weight of all of Argyropoulos’s epoxy resins, and to optimize the amount of Argyropoulos’s epoxy resins other than Argyropoulos’s copolymer of glycidylmethacrylate with styrene to be from 90 to 0.1% by weight with respect to the weight of all of Argyropoulos’s epoxy resins, which would read on the limitation wherein a total binder in the coating composition comprises 10 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 90 to 0.1% a claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying and optimizing the curability, mechanical properties, viscosity, and/or processability of Argyropoulos’s curable formulation because Argyropoulos teaches that curable formulation comprises the epoxy resin [0012], that the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], that the epoxy resin is optionally a combination of two or more epoxy resins [0053], that one of the epoxy resins is 
Regarding claim 10, Argyropoulos teaches that the curable formulation comprises an epoxy resin [0012], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], wherein the epoxy resin is optionally a combination of two or more epoxy resins [0053], wherein one of the epoxy resins is optionally diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F [0057], which optionally reads on the limitation wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether  as claimed.
Argyropoulos does not teach a specific embodiment wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have 
Regarding claim 11, Argyropoulos teaches that the curable formulation comprises an epoxy resin [0012], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], wherein the epoxy resin is optionally a combination of two or more epoxy resins [0053], wherein one of the epoxy resins is optionally diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F [0057], which reads on the limitation wherein a total binder in the coating composition comprises greater than 0 and less than or equal to 100% by weight 
Argyropoulos does not teach a specific embodiment wherein a total binder in the coating composition comprises 30 to 99.9% by weight of solvent-borne epoxy functional acrylic binder and 70 to 0.1% by weight of the further binder. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use one of Argyropoulos’s epoxy resin that is diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F to substitute for a fraction of Argyropoulos’s copolymer of glycidylmethacrylate with styrene in Argyropoulos’s curable formulation, to optimize the amount of Argyropoulos’s copolymer of glycidylmethacrylate with styrene to be from 30 to 99.9% by weight with respect to the weight of all of Argyropoulos’s epoxy resins, and to optimize the amount of Argyropoulos’s epoxy resin that is diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F to be from 70 to 0.1% by weight with respect to the weight of all of Argyropoulos’s epoxy resins, which would read on the limitation wherein a total binder in the coating composition comprises 30 to 99.9% by weight of solvent-borne epoxy functional acrylic binder and 70 to 0.1% by weight of the further binder as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying and optimizing the curability, mechanical properties, viscosity, and/or processability of Argyropoulos’s curable formulation because Argyropoulos teaches that curable formulation comprises the epoxy resin [0012], that the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], that the epoxy resin is optionally a combination of two or more epoxy resins [0053], that one of the epoxy .

Claims 6, 8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1, made of record on 09/09/2020) in view of Freese et al. (US 2012/0288650 A1, made of record on 02/21/2020) as applied to claims 5 and 7, and further in view of Walters et al. (US 8,231,970 B2, cited in IDS).
Regarding claim 6, Argyropoulos in view of Freese renders obvious the coating composition according to claim 5 as explained above.
Argyropoulos does not teach that the corrosion inhibiting additive comprises a compound of magnesium. However, Walters corrosion resisting particles comprising magnesium oxide particles (2:37-38) that are present in a coating composition that further comprises a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer (2:34-38). Argyropoulos and Walters are 
Regarding claims 8 and 19, Argyropoulos in view of Freese renders obvious the coating composition according to claim 7 as explained above.
Argyropoulos does not teach that the adhesion promoting additive comprises an organo-functional silane material and that the organo-functional silane material comprises an epoxy-functional or amino-functional silane. However, Walters teaches an alkoxysilane (22:9, 16-18) that is an epoxy-functional silane or γ-
Regarding claim 18, Argyropoulos does not teach that the compound of magnesium comprises magnesium oxide (MgO). However, Walters corrosion resisting particles comprising magnesium oxide particles (2:37-38) that are magnesium oxide (MgO) (4:26-30) that are present in a coating composition that further comprises a .

Claims 6, 8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1, made of record on 09/09/2020) in view of Toshioka et al. (US 2011/0256342 A1, made of record on 02/21/2020) and as evidenced by Nakane et al. (US 2007/0085056 A1) as applied to claims 5 and 7, and further in view of Walters et al. (US 8,231,970 B2, cited in IDS).

Argyropoulos does not teach that the corrosion inhibiting additive comprises a compound of magnesium. However, Walters corrosion resisting particles comprising magnesium oxide particles (2:37-38) that are present in a coating composition that further comprises a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer (2:34-38). Argyropoulos and Walters are analogous art because both references are in the same field of endeavor of a coating comprising a binder derived from an epoxy functional compound, wherein the coating composition is derived from a polyamine. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Walters’s corrosion resisting particles comprising magnesium oxide particles to modify Argyropoulos’s curable formulation, which would read on the limitation wherein the corrosion inhibiting additive comprises a compound of magnesium as claimed. One of ordinary skill in the art would have been motivated to do so because Walters teaches that the corrosion resisting particles comprising magnesium oxide particles are beneficial for being corrosion resisting particles (2:37-38) that are useful in a coating composition that further comprises a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer (2:34-38), such that the coating composition exhibits corrosion resistance properties (1:28-30), which would have been desirable for Argyropoulos’s curable formulation because Argyropoulos teaches that the curable formulation may be used in coatings [0071], that the curable 
Regarding claims 8 and 19, Argyropoulos in view of Toshioka and as evidenced by Nakane renders obvious the coating composition according to claim 7 as explained above.
Argyropoulos does not teach that the adhesion promoting additive comprises an organo-functional silane material and that the organo-functional silane material comprises an epoxy-functional or amino-functional silane. However, Walters teaches an alkoxysilane (22:9, 16-18) that is an epoxy-functional silane or γ-glycidoxypropyltrimethoxysilane (22:21-22) that is present in a coating composition (22:7-9) that further comprises a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer (2:34-38). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Walters’s alkoxysilane that is an epoxy-functional silane or γ-glycidoxypropyltrimethoxysilane to modify Argyropoulos’s curable formulation, which would read on the limitation wherein the adhesion promoting additive comprises an organo-functional silane material as claimed, wherein the organo-functional silane material comprises an epoxy-functional silane as claimed. One of ordinary skill in the art would have been motivated to do so because Walters’s alkoxysilane (22:9, 16-18) that is an epoxy-functional silane or γ-glycidoxypropyltrimethoxysilane (22:21-22) would have been beneficial for modifying mechanical properties, curability, and/or adhesion of Argyropoulos’s curable formulation because Walters’s alkoxysilane (22:9, 16-18) that is an epoxy-functional silane or γ-glycidoxypropyltrimethoxysilane (22:21-22) would have 
Regarding claim 18, Argyropoulos does not teach that the compound of magnesium comprises magnesium oxide (MgO). However, Walters corrosion resisting particles comprising magnesium oxide particles (2:37-38) that are magnesium oxide (MgO) (4:26-30) that are present in a coating composition that further comprises a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer (2:34-38). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Walters’s corrosion resisting particles comprising magnesium oxide particles that are magnesium oxide (MgO) to modify Argyropoulos’s curable formulation, which would read on the limitation wherein the compound of magnesium comprises magnesium oxide (MgO) as claimed. One of ordinary skill in the art would have been motivated to do so because Walters teaches that the corrosion resisting particles comprising magnesium oxide particles (2:37-38) that are magnesium oxide (MgO) (4:26-30) are beneficial for being corrosion resisting particles (2:37-38) that are useful in a coating composition that further comprises a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer (2:34-38), such that the coating composition exhibits corrosion resistance properties (1:28-30), which would have been desirable for Argyropoulos’s curable formulation because Argyropoulos teaches that the curable .

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1, made of record on 09/09/2020) in view of Fang (US 2,857,354, cited in IDS) and Walters et al. (US 8,231,970 B2, cited in IDS).
Regarding claim 20, Argyropoulos teaches a curable formulation comprising a hardener composition and an epoxy resin [0012], wherein the hardener composition comprises 1,3-bis(aminomethyl)cyclohexane and 1,4-bis(aminomethyl)cyclohexane [0010], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], wherein the epoxy resin is optionally a combination of two or more epoxy resins [0053], wherein one of the epoxy resins is an epoxy resin other than the copolymer of glycidylmethacrylate with styrene [0052-0067], wherein a solvent may be used in the curable formulation [0051], wherein the curable formulation may be cured at a temperature between -25°C to 200°C [0082], wherein the curable formulation may be used in coatings [0071], which reads on a coating composition comprising an epoxy functional acrylic binder that is optionally solvent-borne and that is formed from glycidyl methacrylate and at least one further ethylenically unsaturated monomer, wherein the at least one further ethylenically unsaturated monomer comprises styrene, and wherein the glycidyl methacrylate and styrene monomers represent 100% by weight of the monomers that form the epoxy functional acrylic binder that is optionally solvent-borne, optionally a further binder 
Argyropoulos does not teach a specific embodiment wherein the epoxy functional acrylic binder is solvent-borne. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Argyropoulos’s solvent to modify Argyropoulos’s curable formulation, which would read on the limitation wherein the epoxy functional acrylic binder is solvent-borne as claimed. One of ordinary skill in the art would have been motivated to do so because Argyropoulos’s solvent in Argyropoulos’s curable formulation [0051] would have been beneficial for lowering the viscosity of Argyropoulos’s curable formulation, which would have been beneficial for improving the ability of Argyropoulos’s curable formulation to be used in coatings, which would have been desirable for Argyropoulos’s curable formulation because Argyropoulos teaches that the curable formulation may be used in coatings [0071].
Argyropoulos does not teach that the epoxy functional acrylic binder has a number average molecular weight (Mn) of 1,000 to 10,000 Da. However, Fang teaches a copolymer containing about 80% polymerized styrene and about 30% polymerizing glycidyl methacrylate by weight (1:52-54) that has a molecular weight of about 2600 (1:70-71), that is present in a solvent (1:52-72), and that is present in a coating composition (2:1-12). Argyropoulos and Fang are analogous art because both references are in the same field of endeavor of a coating composition comprising a 
Argyropoulos does not teach a specific embodiment wherein the coating composition further comprises a further binder comprising an epoxy functional binder, wherein a total binder in the coating composition comprises 30 to 99.9% by weight of the solvent-borne epoxy functional binder and 70 to 0.1% by weight of the further 
Argyropoulos does not teach that the coating composition further comprises a corrosion inhibiting additive, wherein the corrosion inhibiting additive comprises magnesium oxide (MgO). However, Walters corrosion resisting particles comprising magnesium oxide particles (2:37-38) that are magnesium oxide (MgO) (4:26-30) that are present in a coating composition that further comprises a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer (2:34-38). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Walters’s corrosion resisting particles comprising magnesium oxide particles that are magnesium oxide (MgO) to modify Argyropoulos’s curable formulation, which would read on the limitation wherein the coating composition further comprises a corrosion inhibiting additive, wherein the corrosion inhibiting additive comprises magnesium oxide (MgO) as claimed. One of ordinary skill in the art would have been motivated to do so because Walters teaches that the corrosion resisting particles comprising magnesium oxide particles (2:37-38) that are magnesium oxide (MgO) (4:26-30) are beneficial for being corrosion resisting particles (2:37-38) that are 
The curable formulation that is rendered obvious by Argyropoulos in view of Fang and Walters is an overcoatable primer coating composition as claimed because Argyropoulos in view of Fang and Walters renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the overcoatable primer coating composition as explained above, and because Argyropoulos teaches that the curable formulation may be used in coatings [0071].
Regarding claim 22, Argyropoulos teaches that the curable formulation comprises an epoxy resin [0012], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], wherein the epoxy resin is optionally a combination of two or more epoxy resins [0053], wherein one of the epoxy resins is optionally diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F [0057], which optionally reads on the limitation wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether  as claimed.
Argyropoulos does not teach a specific embodiment wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether. Before the .

Response to Arguments
Applicant’s arguments, see p. 5-8, filed 02/09/2021, with respect the rejection of claim(s) 1, 4-5, 7, and 9-11 under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1) have been considered and are responded to by the new grounds of rejection in this Office action.
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that Argyropoulos does not provide any teaching as to why it would be advantageous to include a solvent, let alone that it would provide the advantages asserted in the Action, and that the Action fails to consider whether providing the solvent is part of a solvent-borne epoxy functional acrylic binder or as a separate component are comparable and would lead to the same composition (p. 6), the Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to use Argyropoulos’s solvent to modify Argyropoulos’s curable formulation because Argyropoulos teaches that a solvent may be used in the curable formulation [0051], which would have been beneficial for lowering the viscosity of Argyropoulos’s curable formulation because one of ordinary skill in the art would have known that an advantage of adding a solvent to a polymeric composition is that the solvent lowers the viscosity of the polymeric composition, which would have been beneficial for improving the ability of Argyropoulos’s curable formulation to be used in coatings because it would lower the viscosity of Argyropoulos’s curable formulation and would therefore make it easier to coat onto a substrate to some extent than if there was no solvent present. This would have been desirable for Argyropoulos’s curable formulation because Argyropoulos teaches that the curable formulation may be used in coatings [0071]. Using Argyropoulos’s solvent to modify Argyropoulos’s curable formulation would render obvious the limitation wherein the epoxy functional acrylic binder is solvent-borne as claimed. This is because a solvent would be present in the curable formulation and Argyropoulos’s epoxy resin [0012, 0052] that is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064] would be present in the curable formulation, which means that an epoxy functional acrylic binder would be in the presence of a solvent and would therefore be a solvent-borne epoxy functional acrylic binder. Claim 1 does not require the solvent-borne epoxy functional acrylic binder to be separated from the other ingredients of the coating composition, and therefore the presence of a solvent in the coating composition .
In response to the applicant’s argument that there is no teaching in Argyropoulos specifically suggesting combining an epoxy functional acrylic binder formed from glycidyl methacrylate and at least one further ethylenically unsaturated monomer comprising styrene with a further binder comprising an epoxy functional binder (p. 6), Argyropoulos teaches that the curable formulation comprises an epoxy resin [0012], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], wherein the epoxy resin is optionally a combination of two or more epoxy resins [0053], wherein one of the epoxy resins is an epoxy resin other than the copolymer of glycidylmethacrylate with styrene [0052-0067], which reads on a specific embodiment in which Argyropoulos’s curable formulation comprises an epoxy functional acrylic binder formed from glycidyl methacrylate and at least one further ethylenically unsaturated monomer comprising styrene, and which suggests combining the epoxy functional acrylic binder formed from glycidyl methacrylate and at least one further ethylenically unsaturated monomer comprising styrene with a further bonder comprising an epoxy functional binder.
In response to the applicant’s argument that it is noted that none of the examples include such a further binder (p. 6), disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123(II)). The rejection of claim 1 in this Office action is not based on Argyropoulos’s examples, and Argyropoulos’s teachings are not limited to their examples.

In response to the applicant’s argument that Argyropoulos provides an extremely long list of epoxy resins that may be included in the compositions and that there is no teaching or suggestion in Argyropoulos to select the claimed binder over any of the other epoxy functional acrylic binders listed therein (p. 6), the rejection of claim 1 in this Office action is not based on a position that it would have been obvious to select Argyropoulos’s copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate from Argyropoulos’s other epoxy resins. The rejection of claim 1 is based on Argyropoulos’s specific embodiment in which their curable formulation comprises the copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate. Specifically, Argyropoulos teaches that the curable formulation comprises an epoxy resin [0012], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], which reads on a specific embodiment wherein the coating composition comprises an epoxy functional acrylic binder.

In response to the applicant’s argument that as shown in the Examples of the instant application, inclusion of the specifically claimed epoxy resin in the claimed composition provides unexpected improvements and based on the results of comparative Examples 1 and 2 compared to the presently claimed composition (p. 7), the applicant’s allegations of unexpected results are not persuasive because the applicant did not compare the claimed invention with the closest prior art, which is Argyropoulos because it is the primary reference cited in the rejection of claim 1. Argyropoulos’s coating composition comprises an epoxy functional acrylic binder and optionally a further binder comprising an epoxy functional binder, but the only comparative examples presented by the applicant are Comparative Examples 1 and 2, which do not comprise an epoxy functional acrylic binder and instead comprise a further binder comprising an epoxy functional binder (instant application p. 24). An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness (MPEP 716.02(e)). Also, the applicant’s allegations of unexpected results are not persuasive because the applicant’s results are not commensurate in scope with the claimed invention because claim 1 does not limit the amount of the solvent-borne epoxy 
In response to the applicant’s argument that there is not teaching or suggestion in Argyropoulos that would lead one of skill in the art to the presently claimed combination of resins, nor any indication that specific combinations of epoxy resins that include at least the resin formed from glycidyl methacrylate and at least one further ethylenically unsaturated monomer would prove advantageous (p. 7), the rejection of claim 1 in this Office action is based on Argyropoulos’s specific embodiment in which their coating composition comprises an epoxy functional acrylic binder formed from glycidyl methacrylate and at least one further ethylenically unsaturated monomer. Specifically, Argyropoulos teaches that the curable formulation comprises an epoxy resin [0012], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], which reads on a coating composition comprising an epoxy functional acrylic binder formed from glycidyl methacrylate and at least one further ethylenically unsaturated monomer, wherein the at least one further ethylenically unsaturated monomer comprises styrene, and wherein the glycidyl methacrylate and styrene monomers represent 100% by weight of the monomers that form the epoxy functional acrylic binder. The rejection of claim 1 in this Office action is also based on the position that before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use one of Argyropoulos’s epoxy resins other than Argyropoulos’s copolymer of In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to use one of Argyropoulos’s epoxy resins other than Argyropoulos’s copolymer of glycidylmethacrylate with styrene to substitute for a fraction of Argyropoulos’s copolymer of glycidylmethacrylate with styrene in Argyropoulos’s curable formulation because it would have been beneficial for modifying the curability, mechanical properties, viscosity, and/or processability of Argyropoulos’s curable formulation because Argyropoulos teaches that curable formulation comprises the epoxy resin [0012], that the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], that the epoxy resin is optionally a combination of two or more epoxy resins [0053], that one of the epoxy resins is optionally an epoxy resin other than the copolymer of glycidylmethacrylate with styrene [0052-0067], and that in choosing epoxy resins for the curable formulation, consideration should not only be given to properties of the final product, but also to 
In response to the applicant’s argument that Applicant avers that Argyropoulos further fails to teach a composition that cures at 5 to 50°C, as presently claimed, that Argyropoulos gives a general range of between -25 to 200°C for curing, that from a review of the examples of Argyropoulos, it appears that the preferred compositions cure at 65.4°C and 93.69°C, that it is stated in Argyropoulos that the coating comprising UNOXOL and D.E.R. 331 epoxy resin only reacted 80% cure at room temperature, that thus, it seems that the composition of Argyropoulos do not cure at 5 to 50°C, and that Argyropoulos does not teach how to achieve this (p. 8), Argyropoulos teaches that the curable formulation may be cured at a temperature between -25°C to 200°C [0082], which encompasses 5 to 50°C. Since claim 1 does not exclude the coating composition from being able to cure at a temperature below 5°C or at a temperature above 50°C, and since Argyropoulos’s temperature range for curing encompasses the claimed range of 5 to 50°C, Argyropoulos’s teachings read on the limitation wherein the coating composition cures at a temperature of 5 to 50°C as claimed. Also, the rejection of claim 1 in this Office action is not based on Argyropoulos’s examples, and Argyropoulos’s teachings are not limited to their examples. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123(II)).
Applicant’s arguments, see p. 8, filed 02/09/2021, with respect the rejection of claim(s) 6, 8, and 18-19 under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1) in view of Walters et al. (US 8,231,970 B2, cited in IDS) 
Applicant’s arguments, see p. 8, filed 02/09/2021, with respect the rejection of claim(s) 23 under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1) in view of Fang (US 2,857,354, cited in IDS) have been considered and are responded to by the new grounds of rejection in this Office action.
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that claim 20 is distinguished over the disclosure of Argyropoulos for the same reasons as cited in analysis of claim 1 (p. 8), the Office’s response to the applicant’s arguments pertaining to claim 1, which are discussed above, are maintained and are applied in response to their argument pertaining to claim 20.
In response to the applicant’s argument that claim 20 is distinguished over the disclosure of Argyropoulos because Argyropoulos fails to disclose the epoxy functional acrylic binder has a number average molecular weight (Mn) of 1,00 to 10,000 Da (p. 8), the rejection of claim 20 in this Office action is not based on Argyropoulos individually and is not based on a position that Argyropoulos individually teaches that the epoxy functional acrylic binder has a number average molecular weight (Mn) of 1,00 to 10,000 Da. The rejection of claim 20 is based on the position that before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fang’s molecular weight of about 2600 as the molecular weight of Argyropoulos’s epoxy that is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate, which would read on the limitation wherein the epoxy functional In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 In response to the applicant’s argument that claim 20 is distinguished over the disclosure of Argyropoulos because Argyropoulos fails to disclose the total binder in the composition comprises 30 to 99.9 wt% of the solvent-borne epoxy functional acrylic binder and 70 to 0.1 wt% of the further binder (p. 8), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use one of Argyropoulos’s epoxy resins other than Argyropoulos’s copolymer of glycidylmethacrylate with styrene to substitute for a fraction of Argyropoulos’s copolymer of glycidylmethacrylate with styrene in Argyropoulos’s curable formulation, to optimize the amount of Argyropoulos’s copolymer of glycidylmethacrylate with styrene to be from 30 to 99.9% by weight with respect to the weight of all of Argyropoulos’s epoxy resins, and to optimize the amount of Argyropoulos’s epoxy resins other than Argyropoulos’s copolymer of glycidylmethacrylate with styrene to be from 70 to 0.1% by weight with respect to the weight of all of Argyropoulos’s epoxy resins, which would read on the limitation wherein the coating composition further comprises a further binder comprising an epoxy functional binder, wherein a total binder in the coating composition comprises 30 to 99.9% by weight of the solvent-borne epoxy functional binder and 70 to 0.1% by weight of the further binder as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying and 
In response to the applicant’s argument that claim 20 is distinguished over the disclosure of Argyropoulos because Argyropoulos fails to disclose the coating composition further comprises a corrosion inhibiting additive and that a corrosion inhibitor may comprise magnesium oxide (p. 8-9), the rejection of claim 20 in this Office is not based on Argyropoulos individually and is not based on a position that Argyropoulos teaches that the coating composition further comprises a corrosion inhibiting additive as claimed. The rejection of claim 20 is based on the position that In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the applicant’s argument that Applicant believes claim 20 to be allowable for at least those reasons indicated above with respect to claim 1 (p. 9), the Office’s response to the applicant’s arguments pertaining to claim 1, which are discussed above, are maintained and are applied in response to their argument pertaining to claim 20.
In response to the applicant’s argument that Applicant further avers that the polymer taught in Argyropoulos is a 1:1 mixture of the monomers and would thus likely have a different molecular weight than the resin taught in Fang (p. 9), the rejection of claim 20 in this Office action is not based on Argyropoulos’s teaching of a molecular weight and is not based on a position that the molecular weight of Argyropoulos’s polymer reads on the claimed molecular weight. The rejection of claim 20 is based on the position that before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fang’s molecular weight of about 2600 as the molecular weight of Argyropoulos’s epoxy that is a copolymer of 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the applicant’s argument that Fang does not provide any teachings as to why a specific molecular weight would be advantageous, let alone that it would provide the advantages asserted in the Action (p. 9), the Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to use 
In response to the applicant’s argument that it is not clear if the molecular weight in Fang is a number average molecular weight or a weight average molecular weight, that the only disclosure in Fang that may provide insight into the molecular weight is that the value is determined by the boiling point elevation method, and that a quick search for this method online indicates that it may provide measurement of a weight average molecular weight, and that there is no means to correlated a weight average molecular weight with a number average molecular weight unless there is disclosure regarding the polydispersity index of the polymer (p. 9), Fang teaches that their copolymer containing about 80% polymerized styrene and about 30% polymerizing glycidyl methacrylate by weight (1:52-54) has a molecular weight of about 2600 by the boiling point elevation method (1:70-72). Chanda et al. (Chanda et al., “Chapter 1 Characteristics of 
In response to the applicant’s argument that the Action fails to provide a reasoning for why it would have been obvious to include the magnesium oxide of Walters in the composition of Argyropoulos, that Argyropoulos does not disclose use of, or the need for, inclusion of a corrosion inhibitor in the compositions disclosed therein, and that one of ordinary skill in the art would not have looked to Walters to understand a specific corrosion inhibitor (p. 10), the Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to use Walters’s corrosion resisting particles comprising magnesium oxide particles that are magnesium oxide (MgO) to modify Argyropoulos’s curable formulation because Walters teaches that the corrosion resisting particles comprising magnesium oxide particles (2:37-38) that are .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.